DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Response to Amendment
	Claims 1, 4, 7, 10, 12 and 14-20 were rejected in Office Action mailed on 06/25/2021.
	Applicant filed a response, amended claim 1, cancelled claims 2 and 5-6 and added claims 22-24.
	Claims 1, 3-4 and 7-24 are currently pending in the application, of claims 3, 8-9, 11, 13 and 21 are withdrawn from consideration.
	Claims 1, 4, 7, 10, 12, 14-20 and 22-24 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 12, 14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (U.S. Patent Application Publication 2007/0178380) and further, in view of Duong et al. (U.S. Patent Application Publication 2015/0303481).
Regarding claim 1, 4 and 7, Iwanaga teaches an energy storage device (i.e., nonaqueous electrolyte secondary battery) (abstract), comprising:
a cathode (i.e., positive electrode) comprising a cathode active material (i.e., positive electrode active material) (abstract) (paragraph [0004], [0036]);
an anode (i.e., negative electrode) comprising an anode active material (i.e., negative electrode active material) (abstract) (paragraph [0003], [0037]);
a separator between the cathode and the anode (abstract); and
an electrolyte comprising a lithium salt (i.e., LiPF6) (paragraph [0025]) and a non-aqueous electrolyte solvent formulation comprising ethylene carbonate (EC) and ethyl methyl carbonate (EMC), wherein the volume ratio of EC to EMC is about 1:1.5 to about 1:4 (i.e., preferably between 40:60 to 20:80) (paragraph [0024]).
It is noted that Iwanaga differ in the exact same volume ratio as recited in the instant claims however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the volume ratios of Iwanaga overlap the instant volume ratios and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
	With respect to the limitation “wherein at least one of the cathode and the anode are free from solvent residue”, Iwanaga teaches the positive and negative electrodes are passed to a drying machine 
Iwanaga does not teach the particulars of the anode or cathode made by a dry fabrication. Nonetheless, Examiner notes that the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). However, Iwanaga teaches the positive electrode is dried and rolled by a roller-pressing machine into a positive electrode plate (paragraph [0036]) suggesting the process of fabricating the cathode is a dry process. Nonetheless, additional guidance is provided below.
Duong, also directed to an energy storage device (abstract), teaches an energy storage device having cathode and anode with active materials (paragraph [0014], [0026]) (claims 10-11, and 29-30).  Further, Duong teaches the electrodes can be formed using a wet or dry process (paragraph [0007]-[0008]). Duong teaches a dry process for producing electrodes can reduce time-consuming and costly drying procedures (paragraph [0008], [0065]-[0066]). 

Regarding claim 12, Iwanaga teaches the cathode active material comprises layered lithium nickel manganese cobalt oxide (i.e., LiCoxMnyNi2O2; x+y+z=1) (paragraph [0026]).
Regarding claim 14, Iwanaga teaches the lithium salt is LiPF6 (paragraph [0025]).
Regarding claim 22, Iwanaga teaches the solvent consists essentially of EC and EMC (paragraphs [0023]-[0024]).
Regarding claims 23-24, Iwanaga teaches the energy storage device as described above in claim 1 and further teaches the cathode comprising a binder such as PVdF (paragraph [0037]). Iwanaga does not explicitly teach the specifics of the binder being a fibrillized binder such as PTFE. However, Duong teaches the cathode comprising PVdF (same as Iwanaga) and PTFE (paragraph [0009]) which increase durability and cycle life of the electrode (paragraphs [0064]-[0065]). Therefore, it would be obvious to a skilled artisan to modify the electrode of Iwanaga to include PTFE as taught by Duong in order to increase durability and cycle life of the electrode. 
Claims 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (U.S. Patent Application Publication 2007/0178380) and Duong et al. (U.S. Patent Application Publication 2015/0303481) as applied to claim 1 above and further, in view of Wang et al. (Electrochemical performance of modified artificial graphite as anode material for lithium ion batteries).
Regarding claim 10, Iwanaga teaches the energy storage as described above to include the anode. Further, Iwanaga teaches the negative electrode includes a carbonaceous material such as 
Wang, directed to modified artificial graphite (title), teaches artificial graphite is used as anode active material and is modified by coating an amorphous carbon layer (abstract) (page 221). Further, Wang teaches the modification of the artificial graphite can enhance the capability of the anode material and improve diffusion coefficient of lithium ion (page 221). 
 In light of the disclosure of Wang of using artificial graphite as anode material, as disclose in Iwanaga, and modify the surface of the artificial graphite to enhance the capability of the anode and improve diffusion coefficient of lithium ion, it would therefore be obvious to one of ordinary skill in the art to use a surface modified artificial graphite in Iwanaga, an thereby arrived at the claimed invention. 
Regarding claims 15-20, Iwanaga teaches the energy storage device as described above in claim 1. The specifics of the first charge capacity, efficiency, and capacity retention are not explicitly articulated in Iwanaga. Nonetheless, the prior art energy storage device includes an identical structure and materials (i.e., a cathode with active material, an anode with active material, a separator between the cathode and anode, an electrolyte comprising a lithium salt and a formulation of EC/EMC) therefore, it would be expected to exhibit the same characteristics and properties.  However, Iwanaga teaches the SEI surface coating contributes to provide high initial capacity, excels in charge-discharge cycling characteristics at high temperature, and moreover undergoes little if any swelling (paragraphs [0013]-[0015]).
In addition, Wang teaches in order to achieve an increase in specific capacity and efficiency, the appropriate amount of coating should be utilized as excessive coating leads to decrease in specific capacity (page 221).
In light of the disclosure of Wang using an appropriate amount of coating to achieve an increase in specific capacity and efficiency, it would therefore be obvious to one of ordinary skill in the art 
 
Response to Arguments
Applicant arguments are drawn against the Iwanaga reference individually however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller,  642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merk & Co., 800 F 2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner respectfully states that each secondary reference is brought in to teach a limitation that the primary reference is missing or not suggesting, resulting in a combination of teachings to reject the current claims, the references are brought in to display obvious alternatives/substitutions/combinations in the art. Applicant did not point out the supposed errors of the secondary references and only allege that Iwanaga (the primary reference) does not teach the particulars of the dry fabrication process and the anode or cathode being free from solvent residues. 
Examiner respectfully disagree. As indicated in the previous Office action, Iwanaga teaches the positive and negative electrodes are passed to a drying machine to remove the organic solvent needed during preparation of the positive electrode (paragraph [0036]-[0037]) therefore, suggesting that is free from solvent residue. Further, as indicated above, Iwanaga teaches the positive electrode is dried and rolled by a roller-pressing machine into a positive electrode plate (paragraph [0036]) suggesting the process of fabricating the cathode is a dry process. Further guidance is provided by Duong that is known to fabricate a cathode using a wet (which appears to be similar to the process in Iwanaga) or a dry process. Duong teaches a dry process for producing electrodes can reduce time-consuming and costly drying procedures. As such, one of ordinary skill in the art could have seen Duong and consider using a dry process in Iwanaga as both, a dry or a wet process are known to manufacture an electrode with the 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (U.S. Patent Application Publication 2011/0053045). Kim teaches is known to use a dry process and a wet process to form anodes and cathodes (paragraph [0084]).
Yoshimura et al. (U.S. Patent 5,169,731). Yoshimura teaches is known to use a dry process and a wet process to form anodes and cathodes (C2:L45-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723